Citation Nr: 1700284	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  07-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel












INTRODUCTION

The Veteran had active service from November 1989 to October 1990.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Department of Veterans (VA) Regional Office (RO).

The case was most recently before the Board in March 2015.  At that time, the Board denied a rating in excess of 40 percent for lumbar spine disability.  The Board also remanded the TDIU for a VA examination and opinion.  Thereafter, an August 2015 examination report and November 2015 addendum opinion were received.  

In June 2010, the Board determined an advisory expert medical opinion was required from a Veteran's Health Administration (VHA) orthopedic surgeon to assist in the adjudication of this matter.  See 38 C.F.R. § 20.901.  The orthopedic surgeon's opinion was received in July 2016.  In August 2016, the Veteran was furnished a copy of this evidence and afforded 60 days to submit additional evidence or argument.  38 C.F.R. § 20.903.  No additional argument or evidence was submitted.

Other additional evidence was received subsequent to the most recent supplemental statement of the case that was issued in December 2015, which pertains to a new claim.  Thus, a remand is not necessary for additional RO consideration.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran contends that he is not capable of working in any capacity due to his back disability, as well as the symptoms he experiences in his lower extremities.  He has reported that he has extreme ongoing pain in his back, has difficulty walking and bending over, and experiences weakness in his legs which has caused him to fall down.

Legal Criteria and Background

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

In this case, service connection has been established for the Veteran's back disability, which has been rated at 40 percent effective July 27, 2004.  Service connection has also been established for both lower extremities due to radiculopathy symptoms associated with his back, currently rated at 20 percent effective June 12, 2014.  The Veteran's combined rating is currently 60 percent effective June 12, 2014.  Thus, the schedular criteria was not been met prior to June 12, 2014.  Because the three disabilities result from a common etiology, the scheduler criteria have been met since June 12, 2014.  See 38 C.F.R. § 4.16(a)(2).  

For the earlier period, if the Veteran is nevertheless found unemployable by reason of his service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  As such, the Board is unable to grant entitlement to a TDIU on an extraschedular basis in the first instance for the earlier period.  The remaining issue, therefore, is whether the evidence shows that the Veteran's case should be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis for that period.

The crucial inquiry is the same standard regardless of whether the scheduler criteria are met or not: whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Facts and Analysis

Shortly after filing the claim for a TDIU, the Veteran submitted a March 2006 statement in which he indicated that his back pain is severely increased when he tries to work.  He reported that in his positions as an electrician and laborer a lot of walking, climbing and heavy lifting was involved.  He indicated the pain was became so severe that he required help with tasks such as getting out of bed, as well as getting dressed.  In formal applications, he indicated he last worked full time in May 2005 and became too disabled to work in June 2005.  The position was as a mason tender and he had been an electrician in the past.  His education was high school with one year of college.

Subsequently, a July 2006 statement was received from one of the Veteran's prior employers.  He indicated the Veteran had worked for his company as a mason tender and his job responsibilities included carrying bricks, blocks and mortar, and lifting 50 to 60 pounds, for approximately 8 hours per day.  He noted the Veteran frequently came to work referencing lower back pain and tried to perform his job duties and was unsuccessful.

Subsequent to the denial of the claim, the Veteran submitted a June 2007 substantive appeal in which he indicated that his back disability had worsened.  He noted he could hardly bend over and had difficulty standing or walking for prolonged periods.  He stated his pain was so intense that it prevented him from holding a steady, full time job.

Thereafter, the Board remanded the Veteran's claim in March 2010, in part to obtain an opinion regarding his employability.  A June 2010 examination report was received in which the Veteran reported he is unable to perform lifting, climbing on ladders or entering crawl spaces.  The examiner indicated the Veteran was in vocational rehabilitation to try to find a more sedentary vocation.  No further opinion was provided by the examiner addressing the Veteran's employability.

The claim was remanded by the Board in April 2014 for a new VA examination to determine the severity of the Veteran's back disability and to address any neurological impairment.  In the June 2014 examination, the Veteran reported that he had not worked since 2005 and that he stopped work because of the pain.  He further noted he cannot climb ladders, carry wire or carry bricks anymore.   The examiner found the Veteran's back disability impacts his ability to work, but provided no further opinion regarding a TDIU.

Thereafter, the Board remanded the claim again in March 2015 to specifically obtain an opinion with respect to the Veteran's employability.  The remand noted that any functional impairment needed to be addressed, as well as the impact of the Veteran's disorders on physical and sedentary employment.  The Board notes the Veteran submitted an August 2015 statement which indicated his conditions had worsened, including his legs constantly giving out causing him to fall.

Thereafter, the Veteran was afforded an August 2015 VA examination in which he reported constant low back pain and pain in his legs.  With regard to a TDIU, the examiner indicated the Veteran's back disability impacts his ability to work and that he may work with the restriction of avoiding heavy lifting.  Thereafter, the RO found that an addendum opinion was required from the August 2015 examiner.  The examiner simply restated his prior conclusion in a November 2015 report.  He noted that the statement from the original report appears to already provide the needed information.  He further indicated the recommended work restriction "avoid heavy lifting," is applicable to both diagnosed spine conditions degenerative joint disease and lumbosacral strain.

As noted in the introduction, a July 2016 opinion was obtained from Dr. M.W., Chief of Orthopedics at a VA Medical Center.  He concluded that after review of all available medical records, both VA and private, there is no evidence to suggest that the Veteran is unemployable.

The examiner indicated the Veteran is suffering from low back pain with radiation to his left buttock and that his legs reportedly give out.  However, the examiner stated this is not substantiated by any of the many physical examinations and agreed with prior examiners, that the Veteran can work with the restriction of avoiding heavy lifting.  He noted that since the Veteran's initial injury in basic training, he worked for many years thereafter.  The examiner stated the objective medical evidence does not support worsening of the Veteran's condition.  Tightness and spasm in the Veteran's lumbar muscles have been described on multiple physical examinations; however, the examiner indicated there is no evidence of nerve compression, such as muscle atrophy or weakness found in the Veteran's lower extremities on any of these examinations.

The examiner further reported that all of the examinations have documented his ability to walk without external supports and his ability to bend without significant restriction.  Further, the examiner noted that he has never required surgery on his back as a result of his complaints of pain and weakness.  He stated a lumbar muscle strain can cause intermittent soreness and tightness in the back muscles, but it is not permanent or progressive and not a cause for unemployability.  The examiner noted the Veteran's prior vocational rehabilitation and stated further rehabilitation might be indicated to assist the Veteran in finding a more sedentary position than working as a transporter or an electrician.
 
Based on the foregoing, the Board determines that the preponderance of the evidence is against a finding that the Veteran has been prevented from following substantially gainful employment as a result of his service-connected back and lower extremity disabilities.  In this regard, the Board accords great probative weight to the July 2016 expert opinion.  While it appears that the Veteran has not worked since 2005, the medical evidence shows that he is not prevented from substantially gainful employment, at least from a medical standpoint, based on his three service-connected conditions.  

The Board remanded the TDIU claim multiple times during the appeal period to afford the Veteran sufficient evidence in development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Subsequent to the most recent March 2015 remand, August 2015 and November 2015 opinions were obtained.  The Board, however, determined an additional VHA expert opinion was required and thus, the July 2016 opinion was obtained from an orthopedic surgeon.  The examiner reviewed the entire claims file, including all prior examinations and other relevant evidence, and his opinion reflected consideration of all relevant facts.  He also provided a detailed rationale for the conclusions reached.  The Board finds that with regard to a TDIU, the July 2016 opinion is entitled to great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The evidence supports that even if the Veteran had difficulty working as an electrician or transporter subsequent to 2005, he is not precluded from obtaining and maintaining other sedentary or light physical work.  His March 2006 TDIU application indicated that he was enrolled in training as a dental lab technician but that he did not complete the training due to an incarceration.  The Veteran has also been provided vocational rehabilitation to assist in re-employment by VA.  Thus, it is shown by the evidence that, while he is precluded from employment requiring heavy lifting, he has the ability to be employed in sedentary or light physical work even when considering his educational and vocational background.

Further, the Board finds there are no medical opinions of record that support the Veteran's contention that his service-connected disabilities prevent substantially gainful employment.  Although the question of whether a TDIU is warranted is not purely medical in nature, the prior VA opinions of record, as well as the July 2016 expert opinion, provide adequate, thorough support that the Veteran is capable of securing and following gainful employment.

The Board is sympathetic to the Veteran's assertions regarding the impact his service-connected disabilities have on his daily activities, such as getting out of bed and getting dressed.  However, those problems are compensated by his current schedular ratings for the disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his service-connected disabilities may cause some economic impairment, that also is taken into account in the assigned ratings and the combined rating, currently 60 percent, which contemplates his level of impairment. 

In this case, the Veteran has not met his burden of substantiating the claim, even with the assistance of VA.  See 38 U.S.C.A. § 5107(a).  As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from substantially gainful employment, the benefit-of-the-doubt doctrine is not applicable and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


